DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 22-25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (U.S. Publication No. 2016/0035711).
Regarding claim 1¸ Hu teaches a conductive structure, comprising:
a main portion (Fig. 14, main portion 50) having a first surface (top surface) and a second surface (bottom surface) opposite to the first surface;

a plurality of first posts (posts 125) disposed on and protruding beyond the first surface of the main portion (see Fig. 14), wherein a first space is defined between adjacent two of the plurality of first posts (central space); and
a plurality of second posts (posts 125B) disposed on and protruding beyond the second surface (see Fig. 14, bottom surface) of the main portion, wherein a second space (central space) is defined between adjacent two of the plurality of second posts (see Fig. 14), wherein at least one of the first space and the second space accommodates an electronic device (Fig. 2 and 14, chip Ma).

Regarding claim 2¸ Hu teaches the conductive structure of claim 1, wherein the main portion defines a through hole communicating the first space with the second space (labeled in Fig. 8, through hole 56).

Regarding claim 22¸ Hu teaches the conductive structure of claim 1, but does not teach wherein at least one of the plurality of first posts and the plurality of second posts has a length greater than a width thereof (Fig. 14, length from top to bottom of post is greater than side to side width).

Regarding claim 23¸ Hu teaches the conductive structure of claim 1, wherein at least one of the plurality of first posts includes a conductive material (Fig. 9, conductive material 125) and a seed layer (seed layer 52) on a lateral surface of the conductive material (Fig. 9).

Regarding claim 24¸ Hu teaches the conductive structure of claim 1, wherein a first amount of the plurality of first posts is greater than a second amount of the plurality of second posts (Fig. 14, “plurality of first posts” can be all 4 posts 125; while “plurality of second posts” can be two of posts 125B).
Regarding claim 25¸ Hu teaches the conductive structure of claim 24, wherein a first pitch between adjacent two of the plurality of first posts is less than a second pitch between adjacent two of the plurality of second posts (first pitch can be space in which chip is positioned, second pitch can be two immediately adjacent posts on one side of chip).

Regarding claim 30¸ Hu teaches the conductive structure of claim 1, further comprising a first bond pad (see Fig. 7, bondpad 50P) disposed on the first surface of the main portion and located under the first space, wherein the first bond pad is bonded to the electronic device (see Fig. 2 and 7).


Claims 8, and 31-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Publication No. 2022/0302002)(Kim).
Regarding claim 8¸ Kim teaches a package structure, comprising:
a conductive structure (Fig. 7) comprising:
a main portion (substrate 110) having a first surface (top surface) and a second surface (bottom surface) opposite to the first surface;
at least one first post (132) disposed on and protruding beyond the first surface of the main portion (Fig. 7); and
at least one second post (140) disposed on and protruding beyond the second surface of the main portion (Fig. 7);
at least one electronic device (121) electrically connected to the conductive structure (see Fig. 7), and overlapping the first post along a first direction (left to right direction in Fig. 7) parallel with the first surface of the main portion (see Fig. 7) or overlapping the second post along a second direction parallel with the second surface of the main portion.
Regarding claim 31¸ Kim teaches the conductive structure of claim 8, wherein the electronic device is disposed over the first surface of the main portion (see Fig. 7), and the first post has a length greater than a thickness of the first electronic device (see Fig. 7).

Regarding claim 32¸ Kim teaches the conductive structure of claim 31, further comprising a second electronic (see Kim Fig. 7, device 170)) device disposed below the second surface of the main portion (Kim Fig. 7), the second electronic device overlapping the at least one second post along a second direction parallel with the second surface of the main portion (see Kim Fig. 7, direction left to right), and the at least one second post has a length greater than a thickness of the second electronic device (see Kim Fig. 7).

Regarding claim 33¸ Kim teaches the conductive structure of claim 8, wherein a sum of a length of the first post and a length of the second post is greater than a thickness of the at least one electronic device (see Fig. 7).

Regarding claim 34¸ Kim teaches the conductive structure of claim 8, further comprising an encapsulant (130) encapsulating the first post (Fig. 7), wherein a top surface of the encapsulant is substantially level with a top surface of the first post (Fig. 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kim et al. (U.S. Publication No. 2020/0161204)(Kim2)
Regarding claim 21¸ Hu teaches the conductive structure of claim 2, but does not teach wherein the through hole is configured to accommodate the electronic device.
However, Kim teaches another package in which a chip ((Kim2 Fig. 9, chip 120) is embedded within a through hole (not specifically labeled) in a substrate (110). It would have been obvious to a person of skill in the art at the time of the of the effective fling date that the substrate of Hu could have included an opening to accommodate the chip inside because this reduces the vertical height of the package, allowing for further stacking within the same vertical space requirements.


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kim et al. (U.S. Publication No. 2022/0302002)
Regarding claim 26¸ Hu teaches the conductive structure of claim 1, but does not teach further comprising an encapsulant encapsulating the plurality of first posts and the plurality of second posts.
However, Kim teaches that the posts of a similar package (see Kim Fig. 7, posts 132 and 140) are covered in an encapsulant (see Kim Fig. 7).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the posts could have been encapsulated because this allows for physical protection of the chip and posts, while also providing electrical insulation.

Regarding claim 27¸ Hu teaches the conductive structure of claim 1, but does not specifically teach wherein a length of at least one of the plurality of first posts and the plurality of second posts is greater than a thickness of the main portion.
However, Kim teaches a similar post/substrate/post structure (Kim Fig. 7, posts 132, substrate 110) in which the posts are longer than the thickness of the substrate (see Fig. 7).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the length of the first or second posts could have been larger than the thickness of the main portion because these posts help to house a chip, which may be thicker than the underlying substrate.  Additionally, the length of the posts and thickness of the substrate could have been optimized through routine experimentation or calculation in order to have desired characteristics such as structural integrity of the main portion, thickness of the chip, complexity of pattern routing, etc.  See MPEP 2144.05(II)(A).

Regarding claim 28¸ Hu teaches the conductive structure of claim 1, but does not teach wherein in a cross section, a first width of the first space is different from a second width of the second space.
However, Kim teaches a similar package in which the first space (Kim Fig. 7, space around chip 121) is different that the second space (Kim Fig. 7, space around chip 170).  It would have been obvious to a person of skill in the art at the time of the effective filing date that these could have had different sizes because the chips within each space could be different sizes, or the pitch of the upper and lower connections could be different.

Regarding claim 29¸ Hu teaches the conductive structure of claim 28, but does not teach wherein the first width of the first space is greater than the second width of the second space (see Kim Fig. 7, space around 121 is larger than space around 170).


Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hu and Hsu et al. (U.S. Publication No. 2019/0057931)
Regarding claim 35¸ Kim teaches the conductive structure of claim 8, but does not teach further comprising a first conductive through via extending through the main portion, wherein the at least one first post includes a plurality of first posts, and the plurality of first posts are electrically connected to one first conductive through via.
However, Hu teaches another substrate having top and bottom posts, in which the main portion has through vias (see Hu Fig. 14 and 8, through vias 56), and the posts are connection to the through vias (Hu Fig. 8 and 14).  Additionally, Hsu teaches that multiple adjacent posts (Hsu Fig. 27, posts within block 191a) are connected to each other within the substrate (Hsu Fig. 27, connected through 221a).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the posts of Kim could have been connected to each other in the substrate, and that they could have been connected through a through via because it would have been simple substitution of the known substrate pattern of Kim for another equivalent substrate pattern of Hu with predictable results, and it would have further been obvious that the through via substrate pattern could have been used to connect the posts to each other because it is often necessary for different connections to interconnect for purposes such as power, ground, or communication. 

Regarding claim 36¸ Kim in view of Hu and Hsu teaches the conductive structure of claim 35, wherein the plurality of first posts are electrically connected to the first conductive through via through an electrical contact (Kim Fig. 7, layer 112; Hu Fig. 8, not specifically labeled, but see conductive trace within layer 51); Hsu Fig. 22, layer 221B) disposed adjacent to the first surface of the main portion (see Kim Fig. 7, Hu Fig. 8), and a width of the electrical contact is greater than a sum of widths of the plurality of first posts (see Hsu Fig. 25; Hu Fig. 14; Kim Fig. 7; electrical contact layers are all as wide as each post they connect to, and there is also space between the posts; therefore the combination, which teaches that the electrical contact layers connect two adjacent posts, must have an electrical contact layer wider than the sum of the two adjacent posts).


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hu and Hsu, further in view of Kaskoun et al. (U.S. Publication No. 2010/0148371).
Regarding claim 37¸ Kim in view of Hu and Hsu teaches the conductive structure of claim 36, further comprising a second conductive through via (see Hu Fig. 14 and Hsu Fig. 25; some vias have one post connected, some have several posts connected) extending through the main portion, wherein no more than one of the plurality of first posts is electrically connected to the second conductive through via (see Hu Fig. 14 and Hsu Fig. 25; some vias have one post connected, some have several posts connected).
Kim in view of Hu and Hsu does not teach a width of the first conductive through via is greater than a width of the second conductive through via.  However, Hu2 teaches another substrate in which the through vias connected to multiple posts are smaller than the through vias connected to a single post (see Fig. 1, substrate 113 has left via connected to one post, and is thinner than right via connected to multiple posts).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the through via connected to several posts could be higher because more power may need to be fed through this via in order to power multiple devices.


Response to Arguments
Applicant’s arguments with respect to claims 1-2, 8 and 21-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896